Title: From George Washington to Samuel Powel, 19 July 1785
From: Washington, George
To: Powel, Samuel



Sir
Mount Vernon 19th July 1785.

The honor which the Society for promoting agriculture, lately established in the City of Philada, have done me by electing me an honorary member, is highly pleasing & flattering to me; the strongest assurances of which I pray you, at the next meeting, to communicate with my respectful compliments to the Society: Accept at the same time Sir, my acknowledgement of the flattering expression, with which you have accompanied the certificate of my election.
No measure, in my opinion, will be more conducive to the public weal than the establishment of this Society, if the purposes of it are prosecuted with spirit. Much is it to be wished that each State would institute similar ones; & that these Societies when formed would correspond regularly & freely with each other. we are not only in our infancy of agricultural improvment; but in this State the farmers are pursuing an unprofitable course of Crops, to the utter destruction of their Lands.
I am obliged to the Society for its address to the public, & for the summary of a course of crops by Mr Bordely: the latter I had before received from the author, who was so obliging as to send me several copies immediately after the publication thereof. I have the honor to be &c.

G: Washington

